EXHIBIT 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This agreement (“Agreement”), dated as of November 7, 2006, is made by and
between Stephen J. Hemsley (“Executive”) and UnitedHealth Group Incorporated
(“UnitedHealth Group” or the “Company”). The “Effective Date” of this Agreement
is as set forth in Section 6(k). Unless the context otherwise requires, when
used in this Agreement all references to “UnitedHealth Group” include any entity
affiliated with UnitedHealth Group.

WHEREAS, Executive was unanimously selected by the Board of Directors of the
Company (“Board”) to serve as the President and Chief Executive Officer of the
Company;

WHEREAS, the decision to employ Executive as the President and Chief Executive
Officer of the Company is consistent with the Company’s succession plan, fully
considered by the Board;

WHEREAS, the Company desires Executive to serve, and Executive desires to serve,
as the President and Chief Executive Officer of the Company;

WHEREAS, the Company desires to retain long-term leadership with the Executive;

WHEREAS, the Executive was employed by the Company prior to the Effective Date
pursuant to an employment agreement dated as of October 13, 1999, as supplement
by a letter dated February 13, 2001, and an amendment effective as of August 5,
2005 (as so supplemented and amended, the “Prior Agreement”), and the Company
and Executive wish to replace the Prior Agreement with the terms set forth in
this Agreement;

WHEREAS, the Company has determined that the terms agreed upon by the parties
and set forth in this Agreement are reasonable and appropriate and will assist
in accomplishing the Company’s near and long-term leadership goals; and

WHEREAS, in exchange for the consideration set forth in this Agreement,
Executive is willing to give the Company, under certain circumstances, his
covenant not to compete, to protect UnitedHealth Group’s knowledge, expertise,
customer and provider relationships, and the confidential information
UnitedHealth Group has developed about its customers, providers, products,
operations, and services;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

1. Employment. UnitedHealth Group agrees to employ Executive, and Executive
hereby accepts such employment with the Company, upon the terms and conditions
set forth in this Agreement, for the period beginning on the Effective Date and
ending on the fourth annual anniversary of the Effective Date (the “Employment
Period”), unless sooner terminated in accordance with the terms of this
Agreement. The Employment Period shall automatically be extended for successive
additional one-year periods unless either party to this Agreement provides the
other party with notice of termination of this Agreement at least sixty
(60) days prior to the expiration of the original four-year period or any
one-year period thereafter.



--------------------------------------------------------------------------------

2. Position and Duties. UnitedHealth Group hereby employs Executive as the
President and Chief Executive Officer of UnitedHealth Group. Executive shall,
during the term of his employment hereunder and subject to the supervision and
control of the Board, perform such duties, have such power, and exercise such
supervision and control with regard to the business of UnitedHealth Group as are
commonly associated with or appropriate to the offices of the President and
Chief Executive Officer. Executive shall report to the Board. Executive accepts
such employment on the terms and conditions set forth in this Agreement and,
except as specifically superseded by this Agreement, subject to all of
UnitedHealth Group’s policies and procedures, as changed from time-to-time, in
regard to its employees generally. During the period of his employment, the
Board shall nominate Executive as a director for election by the stockholders of
the Company to the Board.

3. Compensation.

(a) Base Salary. Executive shall be paid a base annual salary in the amount of
$1,300,000 payable bi-weekly in accordance with UnitedHealth Group’s then
current payroll practices, less all applicable withholdings and deductions. From
time to time the Company’s Compensation and Human Resources Committee (the
“Committee”) shall review Executive’s performance and may increase (but not
decrease) Executive’s base salary in the Committee’s sole discretion.

(b) Bonus and Other Incentive Arrangements. During the Employment Period,
Executive shall be eligible for an annual cash bonus payment, equity awards, and
long-term incentive compensation payments, to the extent and in such amount, if
any, as recommended by the Committee of the Board. Any such bonus payments,
equity awards or other payment shall be payable in such form and manner as may
be determined by the Company.

(c) Employee Benefits. Executive shall be eligible to participate in
UnitedHealth Group’s other employee benefit plans, fringe benefit arrangements
and perquisites, including without limitation, any life, health, dental,
short-term and long-term disability insurance coverage and any retirement or
savings plans, in accordance with the terms and conditions of those plans and on
a basis consistent with that customarily provided for other employees of a
similar level within UnitedHealth Group.

(d) Supplemental Employee Retirement Plan. The parties previously entered into a
supplemental retirement benefit plan, which is being amended and shall be
attached hereto, as amended, as Exhibit A (“SERP”), the terms and conditions of
which are incorporated herein by reference.

(e) Vacation and Illness. Executive shall be entitled to paid vacation and sick
leave benefits each year in accordance with UnitedHealth Group’s then-current
policies and on a basis consistent with that customarily provided other
employees of a similar level of UnitedHealth Group.

 

2



--------------------------------------------------------------------------------

(f) Stock Options. Stock options previously granted to Executive shall continue
to vest in accordance with their terms, as set forth in the applicable
agreements, plans and other documents evidencing and governing such options,
subject to amendments thereto, including, without limitation, any amendments to
the exercise price thereof as may be agreed upon from time to time by Executive
and UnitedHealth Group. In no event will the vesting, exercise or other terms
and conditions of any stock options previously granted to Executive be enhanced,
changed, reduced or otherwise modified in any manner whatsoever as a result of
the terms and conditions of this Agreement. The parties hereby agree to the
incorporation by reference of any governing provisions from the Prior Agreement
and any applicable stock option certificates, but solely to the extent necessary
to accomplish the intent of the foregoing sentence.

4. Term and Termination.

(a) Term. This Agreement shall continue in full force and effect during the
Employment Period and may be terminated as set forth in Section 1 or as
otherwise set forth below.

(b) Termination of Agreement.

(i) This Agreement and Executive’s employment hereunder may be terminated at any
time by the mutual written agreement of the parties.

(ii) From and after the first anniversary of this Agreement, this Agreement and
Executive’s employment may be terminated by UnitedHealth Group for any reason
without Cause and at any time upon 90 days’ prior written notice to Executive.

(iii) Executive may resign his employment and terminate this Agreement without
Good Reason (as defined below) upon 90 days’ prior written notice to
UnitedHealth Group.

(iv) This Agreement and Executive’s employment shall automatically terminate
upon the death or permanent disability (as determined under the Company’s group
disability plan) of Executive.

(v) This Agreement and Executive’s employment may be terminated by UnitedHealth
Group for Cause (as defined below) immediately upon written notice to Executive.

(vi) This Agreement and Executive’s employment may be terminated by Executive
for Good Reason upon 90 days’ prior written notice from Executive to
UnitedHealth Group specifying such Good Reason, provided that such notice is
given within 120 days after the initial occurrence of such Good Reason, and
provided further that the events giving rise to Good Reason shall not have been
remedied as of the date of such notice.

(c) Termination of Employment by UnitedHealth Group for Cause. If Executive’s
employment with UnitedHealth Group is terminated by UnitedHealth Group

 

3



--------------------------------------------------------------------------------

for Cause then, upon termination of the Executive’s employment, Executive shall
be entitled to no further compensation or payments from the Company other than
earned but unpaid salary and benefits.

(d) Termination of Employment by UnitedHealth Group without Cause. If
Executive’s employment with UnitedHealth Group is terminated by UnitedHealth
Group without Cause other than upon the expiration of the then current original
four-year period or any subsequent one-year period as described in Section 1, as
applicable, then, upon termination of Executive’s employment as severance and in
lieu of any other compensation, Executive shall continue to receive, at the
times otherwise payable hereunder, the annual base salary for the longer of
(i) the remainder of the Employment Period and (ii) twelve months.
Notwithstanding the foregoing, if UnitedHealth Group determines that Executive’s
payments under this Section are subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such payments shall be delayed six months
and one day after Executive’s separation from service (to the extent necessary
to comply with Section 409A). The first cash payment made following such delay
shall include a lump sum of all prior missed payments.

(e) Termination of Employment by Executive (other than Good Reason or
retirement). If Executive’s employment with UnitedHealth Group is terminated by
Executive without Good Reason and other than by retirement, then, upon
termination of Executive’s employment, Executive shall be entitled to no further
compensation or payments from the Company other than earned but unpaid salary
and benefits.

(f) Termination of Employment in the Event of Death. If Executive’s employment
with UnitedHealth Group is terminated due to the death of Executive then, upon
termination of Executive’s employment, Executive (and his estate, beneficiaries
and any other person claiming through him) shall be entitled to compensation
from the Company, in addition to earned but unpaid salary and benefits, in an
amount equal to two years’ total compensation of base salary plus the average of
the bonus paid or payable to Executive for the two most recent calendar years
(excluding any special or one-time bonus or incentive compensation payments),
less all applicable withholdings or deductions, payable in a lump sum on the
date of such termination of employment.

(g) Termination of Employment in the Event of Disability. If Executive’s
employment with UnitedHealth Group is terminated due to the permanent disability
of Executive then, upon termination of Executive’s employment, Executive shall
be entitled in addition to compensation or payments from the Company to earned
but unpaid salary and benefits, in an amount equal to two years’ total
compensation of base salary plus the average of the bonus paid or payable to
Executive for the two most recent calendar years (excluding any special or
one-time bonus or incentive compensation payments), less all applicable
withholdings or deductions, payable in a lump sum on the date of such
termination of employment. Notwithstanding the foregoing, if UnitedHealth Group
determines that Executive’s payments under this Section are subject to
Section 409A of the Code, such payments shall be delayed six months and one day
after Executive’s separation from service (to the extent necessary to comply
with Section 409A). The first cash payment made following such delay shall
include a lump sum of all prior missed payments.

 

4



--------------------------------------------------------------------------------

(h) Termination of Employment for Retirement. If Executive’s employment with
UnitedHealth Group is terminated by Executive by reason of retirement or upon
expiration of the Employment Period, then, upon termination of Executive’s
employment, Executive shall be entitled to no further compensation or payments
from the Company other than earned but unpaid salary and benefits.

(i) Termination of Employment by Executive for Good Reason. If Executive’s
employment with UnitedHealth Group is terminated by Executive for Good Reason,
then, upon termination of Executive’s employment as severance and in lieu of any
other compensation, Executive shall continue to receive, at the times otherwise
payable hereunder, the annual base salary for the longer of (i) the remainder of
the Employment Period and (ii) twelve months. Notwithstanding the foregoing, if
UnitedHealth Group determines that Executive’s payments under this Section are
subject to Section 409A of the Code, such payments shall be delayed six months
and one day after Executive’s separation from service (to the extent necessary
to comply with Section 409A). The first cash payment made following such delay
shall include a lump sum of all prior missed payments.

(j) Cause. For purposes of this Agreement, “Cause” means (A) the willful and
continued failure by Executive substantially to perform his duties hereunder
(other than any such failure resulting from his disability or from termination
by Executive for Good Reason), after a written demand for substantial
performance is delivered to Executive that specifically identifies the manner in
which Executive has not substantially performed his duties, and Executive has
not remedied such failure within a reasonable time after receipt of such written
notice; (B) a violation of UnitedHealth Group’s Code of Conduct that is
materially detrimental to UnitedHealth Group and that Executive has not remedied
within a reasonable time after receipt of a written notice from UnitedHealth
Group that specifically identifies such violations; (C) the conviction of
Executive of, or a plea of nolo contendere with respect to, a felony;
(D) engaging by Executive in fraud, material dishonesty or gross misconduct in
connection with the business of the Company; or (E) any other willful and
material breach of this Agreement by Executive that Executive has not remedied
within a reasonable time after receipt of a written notice from UnitedHealth
Group that specifically identifies such breach. For purposes of this paragraph,
no act, or failure to act, on Executive’s part will be deemed “willful” unless
done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of
UnitedHealth Group.

(k) Good Reason. For purposes of this Agreement, “Good Reason” means (A) the
assignment to Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as contemplated by
Section 2 or any other action by UnitedHealth Group which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by UnitedHealth Group promptly after receipt of
notice thereof given by Executive; (B) the failure by UnitedHealth Group to
elect Executive to the position of the President and Chief Executive Officer or
the failure by the Board to nominate the Executive to serve on the Board or any
other action by UnitedHealth Group which results in the diminution of
Executive’s position, authority, duties, or responsibilities, excluding an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by

 

5



--------------------------------------------------------------------------------

Group promptly after receipt of notice thereof given by Executive; (C) any
failure of UnitedHealth Group to pay base salary or incentive compensation as
provided herein or to provide benefits in accordance with the Company’s plans,
programs, policies and practices on the most favorable basis such plans
programs, policies and practices were maintained and benefits are provided to
Executive on the Effective Date; (D) UnitedHealth Group’s requiring Executive to
be based at any office or location other than its principal executive offices at
its current location in Minnetonka, Minnesota or within twenty-five miles of
such current location, except for travel reasonably required in the performance
of the Executive’s responsibilities; (E) any purported termination by
UnitedHealth Group of Executive’s employment otherwise than as expressly
permitted by this Agreement; or (F) any other material breach of this Agreement
by UnitedHealth Group that is not remedied within a reasonable time after
written notice from Executive to UnitedHealth Group that specifically identifies
such breach.

(l) Upon Executive’s termination, he will resign from the Board and any
committees thereof.

5. Property Rights, Confidentiality, Non-Solicit and Non-Compete Provisions.

(a) Property Rights.

(i) Executive shall promptly disclose to UnitedHealth Group in writing all
inventions, discoveries, and works of authorship, whether or not patentable or
copyrightable, which are conceived, made, discovered, written, or created by
Executive alone or jointly with another person, group, or entity, whether during
the normal hours of employment at UnitedHealth Group or on Executive’s own time,
during the term of this Agreement. Executive assigns all rights to all such
inventions and works of authorship to UnitedHealth Group. Executive shall give
UnitedHealth Group any of the assistance it reasonably requires in order for
UnitedHealth Group to perfect, protect and use its rights to inventions and
works of authorship.

This provision shall not apply to an invention, discovery, or work of authorship
for which no equipment, supplies, facility, or trade secret information of
UnitedHealth Group was used and which was developed entirely on the Executive’s
own time and which does not relate to the business of UnitedHealth Group, to
UnitedHealth Group’s anticipated research or development, or does not result
from any work performed by Executive for UnitedHealth Group.

(ii) Executive shall not remove any records, documents, or any other tangible
items (excluding Executive’s personal property) from the premises of
UnitedHealth Group in either original or duplicate form, except as is needed in
the ordinary course of conducting business for UnitedHealth Group.

(iii) Executive shall immediately deliver to UnitedHealth Group, upon
termination of employment with UnitedHealth Group, or at any other reasonable
time upon UnitedHealth Group’s request, any property, records, documents, and
other tangible items (excluding Executive’s personal property) in

 

6



--------------------------------------------------------------------------------

Executive’s possession or control, including data incorporated in word
processing, computer, and other data storage media, and all copies of such
records, documents, and information, including all Confidential Information, as
defined below.

(b) Confidential Information. During the course of his employment Executive will
develop, become aware of and familiar with, accumulate and learn confidential
proprietary and trade secret information regarding (among other things)
UnitedHealth Group’s organization, strategies, business, and operations and
UnitedHealth Group’s past, current, or potential customers, providers, and
suppliers. Except to the extent required for Executive to perform his
obligations to UnitedHealth Group, Executive shall not, both during Executive’s
employment with UnitedHealth Group and thereafter, use any such Confidential
Information or disclose it to other persons or entities except as is necessary
for the performance of Executive’s duties for UnitedHealth Group or as has been
expressly permitted in writing by UnitedHealth Group. Provided, however, that
the foregoing covenant shall not apply to any information possessed by Executive
prior to his employment by UnitedHealth Group, or to any information which is in
or has entered the public domain or has been disclosed within any industry
segment in which UnitedHealth Group or any subsidiary or affiliated company of
UnitedHealth Group operates by or pursuant to the authority of UnitedHealth
Group or any subsidiary or affiliated company of UnitedHealth Group.

(c) Non-Competition. Executive acknowledges that by virtue of his employment
with UnitedHealth Group, including under this Agreement, he (i) has and will
become familiar with UnitedHealth Group’s Confidential Information concerning
UnitedHealth Group and its business, and (ii) will develop, preserve, solidify
and/or enhance goodwill and relationships with (among others) key customers and
suppliers of UnitedHealth Group. Executive agrees that during his employment
with UnitedHealth Group (both under this Agreement and thereafter) and for a
period equal to the longer of (A) two (2) years immediately after Executive’s
employment with UnitedHealth Group ends or (B) the period during which Executive
is receiving severance payments pursuant to Section 4(d) or 4(i) (the
“Restricted Period”), and regardless of how or why Executive’s employment ends,
Executive shall not, directly or indirectly, as an employee, officer, partner,
director or otherwise, solely on behalf of a company whose principal business is
the managed healthcare business (a “Proscribed Company”), (i) assist such
Proscribed Company in competing, against UnitedHealth Group or any of its
subsidiaries in the United States in the managed healthcare business;
(ii) assist such Proscribed Company in engaging, in the United States, in the
managed healthcare business; (iii) own any interest in, or manage, control, or
provide any executive, managerial, supervisory, sales, marketing or consulting
services for, a Proscribed Company that competes against UnitedHealth Group, or
any subsidiary thereof, in the managed healthcare business; provided, however,
that nothing herein shall prohibit Executive from being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded; and; provided, further, that this Section 5(c) shall not
prevent Executive from being employed by, or working as a consultant to, or
serving on the board of, or being an owner of or an investor in a private equity
firm. Executive understands and acknowledges that UnitedHealth Group’s managed
healthcare business and his duties and responsibilities encompass the entire
United Sates and he agrees, in light of his executive-level position, duties and
responsibilities, the Confidential Information he will have, and the goodwill
and relationships he is being paid to develop on behalf of UnitedHealth Group,
that the restrictions in this Section are reasonable.

 

7



--------------------------------------------------------------------------------

(d) Non-Solicitation. Except as required in connection with Executive’s duties
under this Agreement, Executive shall not, during the Restricted Period, and
regardless of how or why Executive’s employment ends, directly or indirectly,
solely on behalf of a Proscribed Company, (i) employ, solicit or recruit for
employment or otherwise contract for, or assist a Proscribed Company in
soliciting, recruiting, employing, or otherwise contracting for, the services of
any person who was an employee of UnitedHealth Group (or any subsidiary thereof)
at any time during the last four (4) months of Executive’s employment with
UnitedHealth Group and who had provided executive, managerial, supervisory,
sales, marketing or consulting services to UnitedHealth Group or any subsidiary,
or (ii) induce, attempt to induce, or assist a Proscribed Company in inducing or
attempting to induce, any customer, supplier, licensee, licensor or other
business relation of UnitedHealth Group or any subsidiary to cease doing
business with UnitedHealth Group or any subsidiary in the managed healthcare
business, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor or business relation and UnitedHealth
Group or any subsidiary in the managed healthcare business, or (iii) provide, or
attempt to provide, or assist a Proscribed Company in providing, goods or
services to any such customer, supplier, licensee or other business relation of
UnitedHealth Group in competition against UnitedHealth Group in the managed
healthcare business; provided, that this Section 5(d) shall not prevent
Executive from being employed by, or working as a consultant to, or serving on
the board of, or being an owner of or an investor in a private equity firm.
Executive acknowledges and agrees that the restrictions in this Section are
reasonable.

6. Miscellaneous.

(a) Withholding. All payments hereunder shall be subject to deductions for
customary withholdings, including, without limitation, federal, state and local
withholding taxes and social security taxes.

(b) Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective legal and personal representatives,
heirs, successors, and assigns, but may not be assigned by either party (except
by operation of law upon death or disability of Executive and except that
UnitedHealth Group may assign its obligations hereunder to a wholly owned
subsidiary provided that such assignment shall not relieve UnitedHealth Group of
its obligations under this Agreement) without the prior written consent of the
other party. UnitedHealth Group will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that
UnitedHealth Group is required to perform under this Agreement if no such
succession had taken place. As used in this Agreement, “UnitedHealth Group”
shall mean each and any successor to is business and/or assets aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

8



--------------------------------------------------------------------------------

(c) Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered by hand or mailed by registered or
certified mail, return receipt requested, postage prepaid, to the party to
receive the same at the address set forth below or at such other address as may
have been furnished by proper notice.

 

UnitedHealth Group:   300 Opus Center   9900 Bren Road East   Minnetonka, MN
55343   Attn: General Counsel Executive:   Stephen J. Hemsley   300 Opus Center
  9900 Bren Road East   Minnetonka, MN 55343

(d) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to its subject matter and may be amended or modified only
by a subsequent written amendment executed by the parties, subject to
Section 6(i) hereof. On the Effective Date, this Agreement replaces and
supersedes any and all prior employment or employment related agreements and
understandings, including any letters or memos which may have been construed as
agreements, between Executive and UnitedHealth Group or any of its subsidiaries
and affiliated companies.

(e) Choice of Law. This Agreement shall be construed and interpreted under the
applicable laws and decisions of the State of Minnesota.

(f) Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy under this Agreement shall operate as a waiver;
nor shall any single or partial exercise of any right or remedy preclude any
other or further exercise of any right or remedy.

(g) Adequacy of Consideration. Executive acknowledges and agrees that he has
received, prior to or contemporaneously with the Effective Date, adequate
consideration from UnitedHealth Group to enter into this Agreement.

(h) Dispute Resolution and Remedies. Any dispute arising between the parties
relating to this Agreement or to Executive’s employment by UnitedHealth Group
shall be resolved by binding arbitration held in the City of Minneapolis
pursuant to the Rules of the American Arbitration Association, except as
hereinafter expressly modified. If the disputing and responding parties are
unable to agree upon a resolution within forty-five business days after the
responding party’s receipt of written notice from the disputing party setting
forth the nature of the dispute, within the following ten business days the
disputing and responding parties shall select a mutually acceptable single
arbitrator to resolve the dispute or if the parties fail or are unable to do so,
each shall within the following ten business days select a single arbitrator,
and the two so selected shall select a third arbitrator within the following ten
business days. Such single arbitrator or, as the case may be, panel of three
arbitrators acting by majority decision, shall resolve the dispute within sixty
days after

 

9



--------------------------------------------------------------------------------

the date such arbitrator, or the last of them so selected, is selected, or as
soon thereafter as practicable. If either party refuses or fails to select an
arbitrator within the time therefor, the other party may do so on such refusing
or failing party’s behalf. The arbitrators shall have no power to award any
punitive or exemplary damages or may construe or interpret but shall not ignore
or vary the terms of this Agreement and shall be bound by controlling law.
Nothing herein, however, shall prevent UnitedHealth Group from filing suit in
order to obtain injunctive relief, including temporary and preliminary relief,
with respect to Executive’s obligations under Section 5 of this Agreement, and
the parties acknowledge that Executive’s failure to comply with his obligations
under Section 5 of this Agreement will cause immediate and irreparable injury to
UnitedHealth Group. The party not prevailing in the proceeding and/or the
litigation shall bear the costs and expenses thereof, including without
limitation, the reasonable attorneys’ fees of the prevailing party. The
arbitration award or other resolution may be entered as a judgment at the
request of the prevailing party by any court of competent jurisdiction in
Minnesota or elsewhere, and any such action brought by UnitedHealth Group may be
brought and pursued in the State or Federal courts for the State of Minnesota.

(i) Judicial Modification. If a court or other tribunal of competent
jurisdiction determines that any of the provisions of this Agreement are
illegal, void as against public policy or otherwise unenforceable, then such
provisions shall be modified to the extent necessary to make such provisions
enforceable and then enforced to the full extent permissible under the
applicable law consistent to the maximum extent permissible with the intent of
the parties hereto. Executive has reviewed this entire Agreement with his
counsel, and Executive acknowledges and agrees that each of the provisions
contained in this Agreement is reasonable and should be fully enforceable.

(j) Survival. The provisions of Sections 3(d), 4(d), 5 and 6 shall survive any
termination of this Agreement. The existence of any claim or cause of action by
Executive against UnitedHealth Group, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by UnitedHealth
Group of Executive’s obligations under Section 5 of this Agreement. The parties
also agree that Executive’s obligations under Section 5 remain in effect
regardless of any reason that his employment with UnitedHealth Group ends.

(k) Effective Date/Good Reason under Prior Agreement. Subject to the following
sentence, the “Effective Date” of this Agreement shall be the earlier of (i) the
first day that (A) the current Chief Executive Officer of the Company is no
longer Chief Executive Officer, (B) the action of the Board on the date hereof
appointing Executive to become President and Chief Executive Officer upon the
position of Chief Executive Officer becoming vacant remains in full force and
effect and unamended, and (C) there is no other impediment, by injunction or
otherwise, that prevents Executive from assuming the positions of President and
Chief Executive Officer of the Company or (ii) December 1, 2006. The parties
hereto acknowledge and agree that, notwithstanding anything herein to the
contrary: (x) the Prior Agreement shall remain in full force and effect until
the Effective Date of this Agreement, upon which occasion the Prior Agreement
shall terminate without further action of any party; and (y) if the Effective
Date has occurred and the Executive is not the President and Chief Executive
Officer of the Company, then Executive shall have

 

10



--------------------------------------------------------------------------------

the right to terminate his employment for Good Reason pursuant to the
Section 4(k) of this Agreement upon sending a written notice to the Company but
without the obligation to wait during any cure period after sending such written
notice.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE ENFORCED BY
THE PARTIES.

IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto on the
date set forth below.

 

UnitedHealth Group Incorporated       Stephen J. Hemsley By:  

/s/ Richard T. Burke

     

/s/ Stephen J. Hemsley

Date:   November 7, 2006       Date: November 7, 2006

 

11



--------------------------------------------------------------------------------

Exhibit A

Agreement for Supplemental Executive Retirement Pay, effective April 1, 2004,
between UnitedHealth Group Incorporated and Stephen J. Hemsley (incorporated by
reference to Exhibit 10(b) to UnitedHealth Group Incorporated’s Quarterly Report
on Form 10-Q for the quarter ended March 31, 2004)



--------------------------------------------------------------------------------

AMENDMENT TO AGREEMENT FOR SUPPLEMENTAL EXECUTIVE RETIREMENT PAY

This Amendment, effective as of November 7, 2006, is made by and between Stephen
J. Hemsley (“Executive”) and UnitedHealth Group Incorporated, a Minnesota
corporation (“UnitedHealth Group”).

WITNESSETH:

WHEREAS, Executive is currently employed as President and Chief Operating
Officer of UnitedHealth Group; and

WHEREAS, the Employment Agreement, originally effective October 13, 1999,
between Executive and UnitedHealth Group (“Executive’s Employment Agreement”)
provides that UnitedHealth Group will use its best efforts to establish and
provide Executive a supplemental retirement benefit plan; and

WHEREAS, UnitedHealth Group and Executive have previously entered into an
Agreement for Supplemental Executive Retirement Pay, dated April 1, 2004 (the
“SERP”), which satisfies the requirement in Executive’s Employment Agreement for
UnitedHealth Group to provide Executive a supplemental retirement benefit plan;
and

WHEREAS, UnitedHealth Group and Executive wish to discontinue further accruals
to Executive’s supplemental retirement benefit and fix the amount of Executive’s
supplemental retirement benefit under the SERP to the amount payable under the
SERP as of May 1, 2006; and

WHEREAS, UnitedHealth Group and Executive wish to amend and restate the SERP to
comply with Section 409A of the Internal Revenue Code (the “Code”).

NOW, THEREFORE, based on the foregoing and the mutual promises which follow, the
parties hereto agree as follows:

1. SUPPLEMENTAL RETIREMENT BENEFIT. The parties hereto hereby agree that the
amount of the supplemental retirement benefit payable under the SERP shall be
fixed at the amount payable under the SERP as of May 1, 2006 as if Executive’s
employment with UnitedHealth Group terminated as of such date. Further the
parties hereto agree that the supplemental retirement benefit payable under the
SERP based on the provisions of Section 1 of the SERP and the assumptions in the
preceding sentence is Ten Million Seven Hundred Three Thousand Two Hundred
Twenty Nine and 00/100 Dollars ($10,703,229.00). Accordingly, Section 1.3 of the
SERP is hereby amended to read in full as follows:

1.3 Amount of Benefit. The amount of the lump sum amount payable to Executive
under this Agreement shall be equal to Ten Million Seven Hundred Three Thousand
Two Hundred Twenty Nine and 00/100 Dollars ($10,703,229.00).

2. SECTION 409A COMPLIANCE. Since the SERP was entered into by the parties
hereto, Section 409A of the Code was enacted. The parties desire to amend the
SERP to comply



--------------------------------------------------------------------------------

with Section 409A of the Code. Accordingly, the parties hereby amend the SERP to
add the following new Section 1.6 to the SERP:

1.6 Section 409A Compliance. Notwithstanding any other provisions of this
Agreement: (i) if Executive is a “specified employee” under Section 409A of the
Code at the time of his separation from service from UnitedHealth Group and all
affiliates, the supplemental retirement benefit to which Executive is entitled
under Section 1.3 of the Agreement shall be paid within sixty (60) days
following the date that is six (6) months and one (1) day following Executive’s
separation from service; and (ii) payment shall only be delayed for purposes of
maximizing UnitedHealth Group’s federal income tax deduction to the extent
permitted under Section 409A of the Internal Revenue Code.

IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto on the
date set forth below.

 

UNITEDHEALTH GROUP INCORPORATED       STEPHEN J. HEMSLEY By  

/s/ Richard T. Burke

     

/s/ Stephen J. Hemsley

Date   November 7, 2006       Date: November 7, 2006

 

2